Citation Nr: 0010783	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  94-218 36A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1959 to May 1962.  

The Board of Veterans' Appeals (Board) denied service 
connection for a psychiatric disorder in a June 1972 
decision.  In a July 1989 rating decision the RO found that 
no new and material evidence had been submitted in regard to 
this issue.  The veteran was informed of this decision by 
letter, dated in July 1989.  Since the veteran did not file a 
timely notice of disagreement from this rating action, it 
subsequently became final.  

This matter now comes before the Board on appeal from a July 
1993 rating decision by the RO that denied service connection 
for a respiratory disorder and found that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a psychiatric disorder.  In November 
1994 the veteran appeared and gave testimony at an RO hearing 
before a hearing officer.  A transcript of this hearing is of 
record.  


REMAND

In February 1995 the Hearing Officer rendered a decision that 
denied the benefits currently before the Board on appeal.  
The veteran was last provided a supplemental statement of the 
case in regard to these matters in April 1995.  The case 
apparently remained at the RO without further adjudicative 
action until July 1998, at which time it was certified to the 
Board for appellate consideration.  

Initially, the Board notes that the supplemental statement of 
the case of April 1995 refers to new and material evidence as 
that which "when viewed in the context of all the evidence, 
both old and new, would change the outcome".  This 
interpretation of new and material evidence was correct in 
April 1995.  However, as discussed below, this definition of 
new and material evidence relied upon in the Hearing Officers 
decision of February 1995, as reflected in the April 1995 
supplemental statement of the case, is no longer valid.  

The provisions of 38 C.F.R.§ 3.156(a) provide, in pertinent 
part, that in order to reopen a claim for service connection, 
there must be added to the record new and material evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Court has held that once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new evidence.  First, the Board 
must determine whether the evidence is "new and material."  
Secondly, if the Board determines that the appellant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of 38 C.F.R. 
3.156(a) cited above, and has overruled the extension of the 
Manio analysis that was first articulated by the Court in 
Colvin, supra.  See Hodge v. West; 155 F. 3d. 1356 (1998).  

Inasmuch as the February 1995 Hearing Officer's Decision and 
the April 1995 supplemental statement of the case reflecting 
that decision relied on the standard for new and material 
evidence which was struck down in Hodge, supra, a remand of 
the issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a 
psychiatric disorder is warranted to allow the RO to apply 
the standards set forth therein.  

The Board also notes that a considerable number of VA 
clinical records were associated with the claims folder in 
May 1995.  These records reflect treatment for both 
psychiatric and respiratory symptoms and they have never been 
reviewed by the rating board in its adjudication of the 
issues currently in appellate status.  Neither the veteran 
nor his representative has waived consideration of this 
evidence by the RO prior to appellate consideration by the 
Board, and, given the quantity of these records, the Board 
feels that it is not appropriate to seek such a waiver.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1. The RO should review the record and 
readjudicate the issue of whether new 
and material evidence has been 
submitted to reopen a claim for 
service connection for a psychiatric 
disorder and the issue of entitlement 
to service connection for a 
respiratory disorder based on all 
relevant evidence in the claims 
folder.  The RO is directed to make a 
decision in regard to the former issue 
only on consideration of the decision 
in Hodge, supra, and on 38 C.F.R. 
§ 3.156.  If the benefits sought are 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to afford the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



